NEWMAN, J.
In November, 1988, the Secretary of State (respondent) issued two orders that imposed civil penalties on Oregon Peaceworks Green, a political action committee (PAC), for failing to file financial reports as ORS 246.021 requires. See ORS 260.232. Mary Ellen Daley filed petitions for judicial review and supporting briefs in this court on behalf of the PAC. Daley was the PAC’s treasurer when she filed the petitions and briefs, but she had not been the treasurer when the reports were due. She signed the petitions as “Treasurer, Oregon Peaceworks Green PAC.” She signed the briefs as “Treasurer, Oregon Peaceworks PAC, Attorney for Self,” although the covers of the briefs described her as “Attorney for Appellant.” Respondent has moved to strike the petitions for judicial review and briefs, on the ground that Daley lacked authority to file them on behalf of the PAC.1 We deny the motions.
Respondent argues that, because Daley is not an active member of the Oregon State Bar or a party, she may not file the petitions for judicial review or briefs on behalf of the PAC. ORS 260.232; ORS 183.480. The PAC, however, is a person, ORS 260.005(10)2; ORS 260.005(H),3 and it is a party aggrieved or adversely affected by the Secretary of State’s orders. ORS 183.480.
ORS 183.480 does not say who may file a petition for judicial review or briefs on behalf of a party. Under ORS 9.320, which is applicable to this proceeding, ORAP 4.05, a party may prosecute or defend any action, suit or proceeding in person or by an attorney, except that the state or a corporation *326must appear by an attorney in all cases, unless otherwise specifically provided by law. The PAC is neither the state nor a corporation, and, therefore, it may appear in person in seeking judicial review of respondent’s orders.
A political committee that appears in person must do so through an individual who is authorized to speak for it. The individual need not be a member of the Oregon State Bar, a party or an individual personally liable for penalties. Respondent considered Daley, as the PAC’s treasurer, to be authorized to appear on its behalf at the hearing level. Respondent directed the notices of penalty and notices of hearing to her. She gave an affidavit as the representative of the PAC before the hearings officer. Daley, as treasurer of the PAC, was an appropriate individual to act on behalf of the PAC.4
Motions denied.

 The state does not argue that the petitions for judicial review or briefs should be stricken on the ground that Daley held herself out as a member of the Oregon State Bar.


 ORS 260.005(10) provides:
“ ‘Person’ means an individual or a corporation, association, firm, partnership, joint stock company, club, organization or other combination of individuals having collective capacity.”


 ORS 260.005(11) provides:
“ ‘Political committee’ means a combination of two or more individuals, or a person other than an individual, the primary or incidental purpose of which is to support or oppose any candidate, measure or political party, and which has received a contribution or made an expenditure for that purpose.”


 ORS 260.035 mentions appointment of a treasurer as a necessary precondition for the operation of a PAC.